Dismissed and Memorandum Opinion filed April 22, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00970-CV
____________
 
KELLY WOOD, Appellant
 
V.
 
TEXAS CHIROPRACTIC COLLEGE, Appellee
 

 
On Appeal from the
190th District Court 
Harris County,
Texas
Trial Court Cause
No. 2009-08291
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 17, 2009.  On April 15, 2010, appellant
filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered
dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.